Title: To John Adams from Catharine Macaulay, 19 July 1771
From: Macaulay, Catharine
To: Adams, John


     
      Sr
      London July 19. 1771
     
     A very laborious attention to the finishing the fifth vol of my history of England with a severe fever of five months duration the consequence of that attention has hitherto deprived me of the opportunity of answering your very polite letter of August 9. 1770.
     Your observations of the history of England are highly favorable and flattering to the Author but you must give me leave to say that on the principle of having a right to treat your own performances with freedom you have not done common justice to the work entitled a Dissertation on the Common and the feudal laws.
     I am really very much concerned to hear that you labor under the heavy misfortune of a weak and infirm state of health. I simpathise with you in body and mind having rarely any alternative from either labor or pain.
     A correspondence with so worthy and ingenious a person as your self Sr will ever be prised by me as part of the happiness of my life.
     I wish to your numerous family continued health and prosperity and to you every other blessing which can ballance the unavoidable evils attending our human existence.
     
      I am Sr with esteem regard and gratitude Your most Obed And most obliged humble Servt
      Catharine Macaulay
     
    